UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22563 Mairs & Power Funds Trust (Exact name of registrant as specified in charter) 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Address of principal executive offices) (Zip code) Andrea C. Stimmel, Chief Compliance Officer & Treasurer, 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Name and address of agent for service) 651-222-8478 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2013 Shares Security Description Fair Value COMMON STOCKS 97.6% BASIC INDUSTRIES 13.9% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co. (d) Valspar Corp. CAPITAL GOODS 13.8% Badger Meter, Inc. Donaldson Co., Inc. Fastenal Co. Graco, Inc. MTS Systems Corp. (d) Pentair Ltd. (a) CONSUMER CYCLICAL 8.9% G&K Services, Inc., Class A Target Corp. Toro Co. The Walt Disney Company CONSUMER STAPLE 4.6% General Mills, Inc. Hormel Foods Corp. DIVERSIFIED 6.3% 3M Co. General Electric Co. ENERGY 3.3% Schlumberger, Ltd. (a) FINANCIAL 11.7% Associated Banc-Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. Western Union Co. HEALTH CARE 17.0% Baxter International Inc. Johnson & Johnson Medtronic, Inc. Patterson Cos., Inc. Pfizer Inc. Roche Holdings Ltd. (a) St. Jude Medical, Inc. SurModics, Inc. (b) Techne Corp. Zimmer Holdings, Inc. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Shares Security Description Fair Value COMMON STOCKS (continued) TECHNOLOGY 14.1% Corning Inc. $ Cray Inc. (b) Daktronics, Inc. Emerson Electric Co. Fiserv, Inc. (b) Honeywell International Inc. Intel Corp. NVE Corporation (b)(d) Qualcomm, Inc. TRANSPORTATION 3.7% C.H. Robinson Worldwide, Inc. United Parcel Service, Inc., Class B UTILITIES 0.3% MDU Resources Group, Inc. TOTAL COMMON STOCKS $ (cost $1,891,421,730) SHORT-TERM INVESTMENTS 2.4% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $86,104,790) TOTAL INVESTMENTS 100.0% $ (cost $1,977,526,520) OTHER ASSETS AND LIABILITIES (NET) 0.0% ) TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2013, these securities represented $291,656,400 or 8.2% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2013. (d) Affiliated company. See accompanying Notes to Schedules of Investments. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2013 Par Value Security Description Fair Value FIXED INCOME SECURITIES 35.3% FEDERAL AGENCY OBLIGATIONS 4.7% $ Federal National Mortgage Association 3.250% 03/27/28 $ Federal Farm Credit Bank 3.450% 06/05/28 Federal Farm Credit Bank 3.700% 06/20/28 Federal Farm Credit Bank 4.200% 07/03/28 Federal Farm Credit Bank 4.240% 07/17/28 Federal Farm Credit Bank 4.000% 08/01/28 Federal Farm Credit Bank 4.080% 08/15/28 Federal Farm Credit Bank 3.200% 04/24/30 Federal Farm Credit Bank 4.440% 12/10/30 Federal Home Loan Banks 3.300% 05/07/32 Federal National Mortgage Association 3.400% 09/27/32 Federal Home Loan Banks 3.180% 12/06/32 Federal Home Loan Banks 3.250% 01/18/33 Federal Farm Credit Bank 3.480% 02/07/33 Federal Home Loan Banks 3.230% 02/07/33 Federal Home Loan Banks 3.500% 02/22/33 Federal Farm Credit Bank 3.500% 02/28/33 Federal National Mortgage Association 3.500% 03/07/33 Federal National Mortgage Association 3.250% 03/25/33 Federal National Mortgage Association 3.250% 04/29/33 Federal Home Loan Banks 3.300% 05/09/33 Federal National Mortgage Association 3.430% 05/27/33 Federal Home Loan Banks 3.730% 07/01/33 Federal Home Loan Banks 4.700% 07/25/33 Federal Farm Credit Bank 3.125% 12/05/33 Federal Home Loan Banks 3.480% 10/09/37 CORPORATE BONDS 28.3% CONSUMER CYCLICAL 2.5% Gannett Co., Inc. 6.375% 09/01/15 Best Buy Co., Inc. 5.000% 08/01/18 Deluxe Corp. 7.000% 03/15/19 Dell Inc. 5.875% 06/15/19 Time Warner Cable, Inc. 4.125% 02/15/21 Best Buy Co., Inc. 5.500% 03/15/21 Dell Inc. 4.625% 04/01/21 Time Warner Cable, Inc. 4.000% 09/01/21 Darden Restaurants, Inc. 3.350% 11/01/22 Staples, Inc. 4.375% 01/12/23 Kohl's Corporation 3.250% 02/01/23 Wyndam Worldwide 3.900% 03/01/23 Hyatt Hotels Corporation 3.375% 07/15/23 Metropolitan Opera 4.349% 10/01/32 Altria Group, Inc. 4.250% 08/09/42 FINANCIAL 13.2% SLM Corporation 5.000% 10/01/13 Jefferson-Pilot Corp. 4.750% 01/30/14 Liberty Mutual Group Inc. (e) 5.750% 03/15/14 GATX Corp. 8.750% 05/15/14 Genworth Life Financial Inc. 5.750% 06/15/14 Citigroup Inc. 5.000% 09/15/14 Regions Financial Corp. 7.750% 11/10/14 SLM Corporation 5.050% 11/14/14 General Motors Acceptance Corp. 6.750% 12/01/14 Principal Life Global (e) 5.050% 03/15/15 Marshall & Ilsley Corp. 4.850% 06/16/15 TCF National Bank 5.500% 02/01/16 Key Bank National Association 5.450% 03/03/16 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIAL (continued) $ Symetra Financial Corp. (e) 6.125% 04/01/16 $ Security Benefit Life Insurance (e) 8.750% 05/15/16 Merrill Lynch & Co., Inc. 6.050% 05/16/16 Torchmark Corp. 6.375% 06/15/16 Western Union Co. 5.930% 10/01/16 National City Bank 5.250% 12/15/16 Marshall & Ilsley Corp. 5.000% 01/17/17 Citigroup Inc. 5.500% 02/15/17 White Mountain Group, Ltd. (a)(e) 6.375% 03/20/17 Merrill Lynch & Co., Inc. 5.700% 05/02/17 Royal Bank of Scotland Group, PLC (a) 4.250% 07/15/17 Ford Motor Credit Co. 3.000% 08/20/17 Comerica Incorporated 5.200% 08/22/17 Bank of America Corp. 6.000% 09/01/17 American Express Company 6.000% 09/13/17 Bear Stearns Co., Inc. 6.400% 10/02/17 The Hartford Financial Services Group Inc. 4.000% 10/15/17 Prudential Financial Inc. 6.000% 12/01/17 Barclays Bank, PLC (a)(e) 6.050% 12/04/17 Morgan Stanley 5.950% 12/28/17 Goldman Sachs Group, Inc. 5.950% 01/18/18 Wachovia Corp. 5.750% 02/01/18 United Health Group, Inc. 6.000% 02/15/18 Lincoln National Corp. 7.000% 03/15/18 SunTrust Banks, Inc. 7.250% 03/15/18 Morgan Stanley 6.625% 04/01/18 Jefferies Group, Inc. 5.125% 04/13/18 Merrill Lynch & Co., Inc. 6.875% 04/25/18 Provident Cos. 7.000% 07/15/18 MetLife Inc. 6.817% 08/15/18 Associated Banc-Corp 9.250% 10/15/18 Ford Motor Credit Co. 3.000% 12/20/18 The Hartford Financial Services Group Inc. 6.000% 01/15/19 Royal Bank of Scotland Group, PLC (a) 5.250% 02/15/19 BB&T Corp. 6.850% 04/30/19 Berkley (WR) Corp. 6.150% 08/15/19 Prospect Capital Corp. 5.950% 09/15/19 Protective Life Corp. 7.375% 10/15/19 Prospect Capital Corp. 5.125% 11/15/19 Zions Bancorp 4.150% 11/15/19 Credit Suisse (a) 5.400% 01/14/20 Prospect Capital Corp. 4.000% 01/15/20 Morgan Stanley 5.500% 01/26/20 The Hartford Financial Services Group Inc. 5.500% 03/30/20 Compass Bancshares, Inc. 5.500% 04/01/20 Ford Motor Credit Co. 3.450% 08/20/20 Manufacturers & Traders Trust Co. (d) 5.585% 12/28/20 Wells Fargo & Co. (d) 2.000% 01/31/21 Nationwide Financial Services (e) 5.375% 03/25/21 Markel Corporation 5.350% 06/01/21 Goldman Sachs Group, Inc. 5.250% 07/27/21 Genworth Life Financial Inc. 7.625% 09/24/21 AFLAC, Inc. 4.000% 02/15/22 GATX Corp. 4.750% 06/15/22 Block Financial LLC 5.500% 11/01/22 OneBeacon U.S. Holdings, Inc. 4.600% 11/09/22 RPM International, Inc. 3.450% 11/15/22 Wells Fargo & Co. 3.450% 02/13/23 Assurant, Inc. 4.000% 03/15/23 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIAL (continued) $ GATX Corp. 3.900% 03/30/23 $ Markel Corporation 3.625% 03/30/23 Fidelity National Information Services, Inc. 3.500% 04/15/23 Citigroup Inc. 3.500% 05/15/23 Ameriprise Financial, Inc. 4.000% 10/15/23 CNA Financial Corp. 7.250% 11/15/23 Pacific Life Insurance Co. (e) 7.900% 12/30/23 Liberty Mutual Insurance Co. (e) 8.500% 05/15/25 Citigroup Inc. 5.200% 01/25/27 Provident Cos. 7.250% 03/15/28 JPMorgan Chase & Co. (d) 3.000% 03/21/28 JPMorgan Chase & Co. (d) 3.000% 03/22/28 Royal Bank of Canada (a) 3.000% 05/10/28 Farmers Exchange Capital (e) 7.050% 07/15/28 Goldman Sachs Group, Inc. (d) 4.000% 07/30/28 Bank of America Corp. (d) 5.500% 03/29/30 Goldman Sachs Group, Inc. 4.250% 11/15/30 Goldman Sachs Group, Inc. 4.000% 02/15/31 General Electric Cap Corp. 3.500% 05/15/32 General Electric Cap Corp. 4.000% 09/17/32 Goldman Sachs Group, Inc. 4.300% 12/15/32 JPMorgan Chase & Co. (d) 3.250% 01/31/33 Lloyds TSB Bank PLC (a)(d) 3.400% 01/31/33 General Electric Cap Corp. 4.000% 02/14/33 Western Union Co. 6.200% 11/17/36 Barclays Bank, PLC (a)(d) 4.000% 10/09/37 Berkshire Hathaway Finance Corporation 4.400% 05/15/42 MetLife Inc. 4.125% 08/13/42 Swiss Re Treasury (e) 4.250% 12/06/42 Pacific Life Corp. (e) 5.125% 01/30/43 Berkshire Hathaway Finance Corporation 4.300% 05/15/43 Principal Financial Group 4.350% 05/15/43 INDUSTRIAL 11.0% Maytag Corp. 5.000% 05/15/15 Johnson Controls, Inc. 5.500% 01/15/16 International Paper Co. 5.250% 04/01/16 SUPERVALU Inc. 8.000% 05/01/16 Anadarko Petroleum Corp. 5.950% 09/15/16 Valspar Corp. 6.050% 05/01/17 Broadridge Financial Solutions, Inc. 6.125% 06/01/17 Cargill, Inc. (e) 6.000% 11/27/17 Cliffs Natural Resources, Inc. 3.950% 01/15/18 ServiceMaster Co. 7.100% 03/01/18 Avon Products, Inc. 4.200% 07/15/18 ConocoPhillips 6.650% 07/15/18 PPG Industries 7.400% 08/15/19 MASCO Corp. 7.125% 03/15/20 Safeway, Inc. 3.950% 08/15/20 Broadridge Financial Solutiions, Inc. 3.950% 09/01/20 Cliffs Natural Resources, Inc. 4.800% 10/01/20 Hewlett-Packard Company 3.750% 12/01/20 Cliffs Natural Resources, Inc. 4.875% 04/01/21 Pentair Ltd. (a) 5.000% 05/15/21 Hewlett-Packard Company 4.300% 06/01/21 Carpenter Technology 5.200% 07/15/21 Safeway, Inc. 4.750% 12/01/21 Idex Corporation 4.200% 12/15/21 ONEOK, Inc. 4.250% 02/01/22 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) INDUSTRIAL (continued) $ FREEPORT-McMoRan Copper & Gold Inc. 3.550% 03/01/22 $ MASCO Corp. 5.950% 03/15/22 Newmont Mining Corp 3.500% 03/15/22 Barrick Gold Corporation (a) 3.850% 04/01/22 Domtar Corp. 4.400% 04/01/22 URS Corp. (d)(e) 5.000% 04/01/22 Murphy Oil Corp. 4.000% 06/01/22 Whirlpool Corporation 4.700% 06/01/22 Penske Truck Leasing Co., L.P. / PTL Finance Corp. (e) 4.875% 07/11/22 Hewlett-Packard Company 4.050% 09/15/22 Fiserv, Inc. 3.500% 10/01/22 Transocean Ltd. (a) 3.800% 10/15/22 Murphy Oil Corp. 3.700% 12/01/22 The Dun & Bradstreet Corporation 4.375% 12/01/22 Autodesk, Inc. 3.600% 12/15/22 Sunoco Logistics Partners 3.450% 01/15/23 Williams Companies 3.700% 01/15/23 Boardwalk Pipelines, LP 3.375% 02/01/23 Carpenter Technology 4.450% 03/01/23 Motorola Solutions, Inc. 3.500% 03/01/23 Avon Products, Inc. 5.000% 03/15/23 Reliance Steel & Aluminum Co. 4.500% 04/15/23 Barrick Gold Corporation (a) 4.100% 05/01/23 Ingersoll-Rand Co., Ltd. (a)(e) 4.250% 06/15/23 NUCOR Corporation 4.000% 08/01/23 Wyeth 6.450% 02/01/24 Moody's Corporation 4.875% 02/15/24 Union Carbide Corp. 7.500% 06/01/25 Toro Co. 7.800% 06/15/27 Land O'Lakes Capital Trust I (e) 7.450% 03/15/28 Global Marine 7.000% 06/01/28 Eaton Corporation (e) 4.000% 11/02/32 Intel Corp. 4.000% 12/15/32 Comcast Corporation 4.250% 01/15/33 Pitney Bowes 5.250% 01/15/37 Alcoa Inc. 5.950% 02/01/37 Newmont Mining Corp. 4.875% 03/15/42 Cargill, Inc. (e) 4.100% 11/01/42 Eaton Corporation (e) 4.150% 11/02/42 Murphy Oil Corp. 5.125% 12/01/42 Lockheed Martin Corporation 4.070% 12/15/42 Apache Corporation 4.250% 01/15/44 UTILITIES 1.6% Commonwealth Edison Co. 6.150% 09/15/17 Vectren Utility Holdings, Inc. 5.750% 08/01/18 South Jersey Gas Co. 7.125% 10/22/18 United Utilities PLC (a) 5.375% 02/01/19 Verizon Communications, Inc. 6.350% 04/01/19 CenturyLink, Inc. 6.150% 09/15/19 The ADT Corporation 3.500% 07/15/22 Arrow Electronics, Inc. 4.500% 03/01/23 The ADT Corporation 4.125% 06/15/23 National Rural Utilites Cooperative Finance Corporation 3.000% 11/15/26 U S West Capital Funding Inc. 6.875% 07/15/28 U S West Capital Funding Inc. 6.875% 09/15/33 Entergy Gulf States, Inc. 6.180% 03/01/35 TOTAL CORPORATE BONDS Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Par Value/Shares Security Description Fair Value FIXED INCOME SECURITIES (continued) ASSET BACKED SECURITIES 1.7% $ GATX Corp. 7.500% 02/28/15 $ American Airlines, Inc. (e)(f) 7.500% 03/15/16 Delta Air Lines 2010-2 Class B Pass Thru Trust (e) 6.750% 05/23/17 Continental Airlines 2009-1 Class A Pass Through Trust 9.000% 01/08/18 American Airlines Pass Through Trust 2011-1 Pass Through Cert 7.000% 07/31/19 Continental Airlines 1999-1 Class B Pass Through Trust 6.795% 02/02/20 Continental Airlines 2010-1 Class B Pass Through Trust 6.000% 07/12/20 Delta Airlines 2011-1 Pass Thru Cert 5.300% 10/15/20 America West Airlines, Inc. 8.057% 01/02/22 American Airlines 2011-1 Pass Through Trust 5.250% 07/31/22 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 Southwest Airlines Co. 6.150% 02/01/24 US Airways 2010-1 Class A Pass Through Cert 6.250% 10/22/24 US Airways 2011-1A PTT Equipment Trust Certificate 7.125% 04/22/25 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 04/29/26 US Airways 2013 - 1A Pass Through Trust 3.950% 05/15/27 PREFERRED SECURITIES 0.6% Pitney Bowes 5.250% 11/27/22 Stifel Financial 5.375% 12/31/22 Raymond James Financial Inc. 6.900% 03/15/42 Protective Life Corp. 6.000% 09/01/42 Selective Insurance Group 5.875% 02/09/43 Berkley (WR) Corp. 5.625% 04/30/53 Nextera Energy Capital 5.700% 03/01/72 TOTAL FIXED INCOME SECURITIES $ (cost $180,323,324) COMMON STOCKS 60.6% BASIC INDUSTRIES 3.9% Bemis Co., Inc. Ecolab, Inc. H.B. Fuller Co. Valspar Corp. CAPITAL GOODS 4.0% Graco, Inc. Ingersoll-Rand Co., Ltd. (a) MTS Systems Corp. Pentair Ltd. (a) CONSUMER CYCLICAL 5.8% Deluxe Corp. Genuine Parts Co. Home Depot, Inc. Sturm, Ruger & Co., Inc. Target Corp. Toro Co. CONSUMER STAPLE 2.5% General Mills, Inc. Hormel Foods Corp. Kimberly-Clark Corp. The Hershey Co. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Shares Security Description Fair Value COMMON STOCKS (continued) DIVERSIFIED 3.9% 3M Co. $ General Electric Co. ENERGY 8.1% BP p.l.c. ADR (g) ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Murphy USA Inc. (b) Schlumberger, Ltd. (a) FINANCIAL 11.6% American Express Co. Associated Banc-Corp. Bank of America Corp. JPMorgan Chase & Co. Lincoln National Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. Western Union Co. HEALTH CARE 8.7% Abbott Laboratories Abbvie, Inc. Baxter International Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Medtronic, Inc. Pfizer Inc. TECHNOLOGY 6.3% Corning Inc. Emerson Electric Co. Honeywell International Inc. International Business Machines Corp. TRANSPORTATION 3.5% C.H. Robinson Worldwide, Inc. United Parcel Service, Inc., Class B UTILITIES 2.3% ALLETE, Inc. MDU Resources Group, Inc. Xcel Energy Inc. TOTAL COMMON STOCKS $ (cost $202,586,269) PREFERRED STOCKS 0.0% UTILITIES 0.0% SCE Trust I TOTAL PREFERRED STOCKS $ (cost $250,000) Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Shares Security Description Fair Value SHORT-TERM INVESTMENTS 3.7% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $18,715,412) TOTAL INVESTMENTS 99.6% $ (cost $401,875,005) OTHER ASSETS AND LIABILITIES (NET) 0.4% TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2013, these securities represented $31,536,479 or 6.2% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2013. (d) Step Bonds - Securities for which the coupon rate of interest will adjust on specified future date(s).The rate disclosed represents the coupon rate in effect as of September 30, 2013. (e) Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Fund's Board of Trustees.As of September 30, 2013, these securities represented $13,821,501 or 2.7% of total net assets. (f) Non-income producing - Issue is in default. (g) American Depository Receipt. See accompanying Notes to Schedules of Investments. Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2013 Shares Security Description Fair Value COMMON STOCKS 96.5% BASIC INDUSTRIES 13.4% Apogee Enterprises, Inc. $ Bemis Co., Inc. Hawkins, Inc. The Manitowoc Company, Inc. Titan Machinery, Inc. (b) Valspar Corp. CAPITAL GOODS 16.5% Badger Meter, Inc. Chart Industries, Inc.(b) Graco, Inc. MOCON, Inc. MTS Systems Corp. Oshkosh Corporation (b) Snap-on Incorporated CONSUMER CYCLICAL 12.0% Buffalo Wild Wings, Inc. (b) Cabela's Inc. (b) Deluxe Corp. G&K Services, Inc., Class A Toro Co. CONSUMER STAPLE 2.7% Casey's General Stores, Inc. ENERGY 7.2% Kodiak Oil & Gas Corp. (a)(b) Northern Oil and Gas, Inc. (b) Oasis Petroleum Inc. (b) Superior Energy Services, Inc. (b) FINANCIAL 16.2% Agree Realty Corporation Associated Banc-Corp. Bank Mutual Corporation PrivateBancorp, Inc. TCF Financial Corp. Waddell & Reed Financial, Inc. Wintrust Financial Corporation HEALTH CARE 8.2% Landauer, Inc. Patterson Cos., Inc. Techne Corp. Vascular Solutions, Inc. (b) Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited)(continued) September 30, 2013 Shares Security Description Fair Value COMMON STOCKS (continued) TECHNOLOGY 10.9% Advent Software, Inc. $ Cray Inc. (b) Daktronics, Inc. NVE Corporation (b) Proto Labs, Inc. (b) SPS Commerce, Inc. (b) VASCO Data Security International, Inc. (b) TRANSPORTATION 2.8% Echo Global Logistics, Inc. (b) Hub Group, Inc. (b) UTILITIES 6.6% ALLETE, Inc. MDU Resources Group, Inc. TOTAL COMMON STOCKS $ (cost $68,124,907) SHORT-TERM INVESTMENTS 3.6% First American Prime Obligations Fund, Class Z, 0.02% (c) $ (cost $3,107,672) TOTAL INVESTMENTS 100.1% $ (cost $71,232,579) OTHER ASSETS AND LIABILITIES (NET) (0.1)% ) TOTAL NET ASSETS 100.0% $ (a) Foreign security denominated in U.S. dollars.As of September 30, 2013, these securities represented $1,748,700 or 2.0% of total net assets. (b) Non-income producing. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2013. See accompanying Notes to Schedules of Investments. Mairs & Power Funds Trust NOTES TO SCHEDULES OF INVESTMENTS (unaudited) September 30, 2013 Security Valuations Mairs & Power Growth Fund (the Growth Fund), Mairs & Power Balanced Fund (the Balanced Fund), and Mairs & Power Small Cap Fund (the Small Cap Fund) (individually a Fund and collectively the Funds) are series within the Mairs & Power Funds Trust (the Trust).Security valuations for the Funds’ investments are furnished by independent pricing services that have been approved by the Trust’s Board of Trustees (the Board). Investments in listed equity securities are valued at the last quoted sale price on the securities exchange on which such securities are principally traded or at the NASDAQ Official Closing Price if readily available for such securities on each business day.Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are valued at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing services may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider overall market conditions and such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity and ratings.Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities. When market quotations are not readily available, or when the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. Factors that may be considered in determining the fair value of a security are fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold. As of September 30, 2013, no securities in the Funds were valued using this method. In preparing the financial statement, the Funds have evaluated events and transactions for potential recognition or disclosure through the date the financial statement was available to be issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards, which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Funds’ own assumptions in determiningthe fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the net assets of each Fund as of September 30, 2013: Growth Fund Balanced Fund Small Cap Fund Level 1* Level 2** - - Level 3 - - - Total NOTES TO SCHEDULES OF INVESTMENTS (unaudited)(continued)
